DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/824,079 filed 03/19/2020.

Information Disclosure Statement
The information disclosure statements filed 04/07/2020 and 04/07/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janet Cord on 06/15/2021.

Dependent claims 3 and 5, which originally depend from claim 2, are amended to depend from claim 1. See below.

Proposed Examiner’s Amendments
1.    (Currently Amended) A flexible display device, comprising: a supporting elastic sheet, configured to be in a flat state and/or a bent state without an influence of an external factor; ; and a fixing elastic sheet disposed on a side of the supporting elastic sheet away from the flexible display screen; wherein the fixing elastic sheet is configured to fix the supporting elastic sheet.

2.    (Canceled) 

3.    (Currently Amended) The flexible display device according to claim 1, wherein the fixing elastic sheet comprises a first flat area; wherein the fixing elastic sheet is fixed to the supporting elastic sheet at the first flat area.

4.    The flexible display device according to claim 3, wherein at least one pair of grasping hooks are disposed at opposite edges of the first flat area, and the grasping hooks are configured to fix the supporting elastic sheet.

5.    (Currently Amended) The flexible display device according to claim 1, wherein an end of the supporting elastic sheet is fixed to the fixing elastic sheet.

6.    The flexible display device according to claim 5, wherein the fixing elastic sheet is provided with a convex column, the supporting elastic sheet is provided with a chute, the supporting elastic sheet and the fixing elastic sheet are fixed together through a cooperation of the chute and the convex column.

7.    The flexible display device according to claim 3, wherein the fixing elastic sheet further comprises an opening area, two annular areas and two second fiat areas;
wherein the first fiat area is connected to one of the two second flat areas through one of the two annular areas, the first flat area is connected to the other of the two second flat areas through the other of the two annular areas, the opening area is located between the two second flat areas.

8.    The flexible display device according to claim 7, further comprising a main board disposed on the first flat area and two sub-batteries disposed on the two second flat areas respectively.


10.    The flexible display device according to claim 9, wherein the main board comprises a plurality of sub-main boards electrically connected to each other.

11.    The flexible display device according to claim 9, further comprising a flexible battery providing power for the flexible display device.

12.    The flexible display device according to claim 9, further comprising a battery providing power for the flexible display device; wherein the battery comprises a plurality of sub-batteries electrically connected to each other.

13.    The flexible display device according to claim 1, wherein the supporting elastic sheet is further configured to be in the flat state and/or a curled state without the influence of the external factor.

14.    The flexible display device according to claim 1, further comprising a bending sensor and a main board; wherein the bending sensor is used for sensing whether the flexible display screen is in the bent state, the bending sensor is electrically connected to the main board.

15.    The flexible display device according to claim 1, further comprising a foam disposed between the supporting elastic sheet and the flexible display screen.

16.    The flexible display device according to claim 1, wherein the supporting elastic sheet comprises a flat area and two bent areas without the influence of the external factor; wherein the flat area of the supporting elastic sheet is located between the two bent areas of the supporting elastic sheet.

17.    The flexible display device according to claim 1, wherein a size of a display area of the flexible display screen is equivalent to a size of the supporting elastic sheet in an extending direction along a long side of the supporting elastic sheet.

18.    The flexible display device according to claim 1, further comprising a main board; wherein a voice acquisition and playback module and a translation calculation module are integrated on the main board, and the translation calculation module is electrically connected to the voice acquisition and playback module and the flexible display screen respectively; or a voice acquisition and playback module and a communication module are integrated on the main board, and the communication module is electrically connected to the voice acquisition and playback module and the flexible display screen respectively,



20.    The flexible display device according to claim 19, wherein the motion sensor is a six-axis motion sensor.

Allowable Subject Matter
Claims 1, 3-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A flexible display device, comprising: a supporting elastic sheet, configured to be in a flat state and/or a bent state without an influence of an external factor; a flexible display screen disposed on a side of the supporting elastic sheet; wherein the supporting elastic sheet is configured to support the flexible display screen and drive the flexible display screen to be in the flat state and/or the bent state; and a fixing elastic sheet disposed on a side of the supporting elastic sheet away from the flexible display screen; wherein the fixing elastic sheet is configured to fix the supporting elastic sheet.
          Therefore, claim 1 and its dependent claims 3-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHERMAN NG/Primary Examiner, Art Unit 2847